Case 1:19-cr-00280-RA Document 22 Filed 12/12/19 Page 1of4

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Attorney-in-Charge

December 12, 2019

Honorable Ronnie Abrams

United States District Court Judge
Southern District of New York

40 Foley Square,

New York, New York 10007

Re: United States v. Jason Mojica, 19 Cr. 280 (RA)

Honorable Judge Abrams:

I write on behalf of my client, Mr. Jason Mojica, in advance of his sentencing, scheduled
for December 20, 2019 at 4:30 P.M. Mr. Mojica took responsibility for unlawfully
possessing a firearm as a person with a prior felony conviction, pleading guilty on May
24, 2019. In the October 28, 2019 Revised Presentence Investigation Report (PSR), the
Probation Department recommends a 15-month sentence, a term at the bottom of the
applicable range of the advisory United States Sentencing Commission Guidelines.

No prison sentence will ever solve—or even

 

While Mr. Mojica holds himself entirely accountable for his actions, it is also clear that

he did not choose

   
  

   

Yet, there is cause for hope. Mr. Mojica is at the beginning of a long process of recovery.
As he emerges, he finds that his family is there to welcome him back. See PSR §f§ 65-67.
His mother, Ms. Michelle Rodriquez, his girlfriend, Ms. Essie Gomez, and his great-

grandmother, Ms. Martha Rodriguez are all eager to see him released and in meaningful

 

1

 
Case 1:19-cr-00280-RA Document 22 Filed 12/12/19 Page 2 of 4

Honorable Ronnie Abrams U.S. v. Mojica December 12, 2019
United States District Court 19 Cr. 280 (RA) Page 2

treatment. Jd. The public interest—and Mr. Mojica’s very future—depends on the
strength of these bonds and the success of that treatment. On his behalf, I respectfully
urge the Court to impose a sentence of time served followed by three years of supervised
release with the special condition of intensive drug and mental health treatment that is
appropriately tailored to Mr. Mojica’s unique needs. Such a sentence 1s sufficient to
achieve the goals of sentencing set forth in Title 18 United States Code § 3553(a), and
would best ensure Mr. Mojica’s safe restoration to the community, his family, and his
best self.

I. Causes and Effects

The people who are closest to Jason Mojica know he is a fundamentally good person,
with a “good heart.” PSR §§ 66, 67. But they also see his long struggle

  
  

 

 

 

by 1997 he had moved away from his family to Charlotte, North Carolina. PSR §
61. He was 13 years old.

After he moved away, Mr. Mojica was no better equi

 

II. Coming to Grips with Reality.

Imprisonment won’t cure Mr. Mojica

  
 

 

 

He has to believe himself worth the struggle.

His family knows he is. His girlfriend Esmerelda Gomez is supportive of him. PSR § 65.

His mother, Michelle Rodriguez voices her support for him. PSR § 66. Martha Rodriguez,
his great grandmother has seen Mr. Mojica , but affirms that
Case 1:19-cr-00280-RA Document 22 Filed 12/12/19 Page 3 of 4

Honorable Ronnie Abrams U.S. v. Mojica December 12, 2019
United States District Court 19 Cr. 280 (RA) Page 3

“her family remains supportive of him despite his legal case and incarceration.” PSR
§{ 67. Mr. Mojica knows he needs his family’s help. He will need it every step of the way.

Mr. Mojica’s personal interest in breaking out of his

    

Ill. The Statutory Factors.

The Court is entirely familiar with the legal standard governing sentencing. Since United
States v. Booker, 534 U.S. 220 (2005), both the United States Supreme Court and the
Second Circuit have stressed that a sentence must be based upon an individualized
analysis of the particular characteristics of the defendant and his crime. In imposing
sentence, the Court is guided by the overarching “parsimony principle” of § 3553(a),
which calls for the Court to impose a sentence ‘sufficient, but not greater than necessary’
to accomplish the goals of sentencing.” United States v. Ministro-Tapia, 470 F.3d 137 (2d
Cir. 2006)(directing district courts to impose the lowest sentence necessary to achieve the
ends of sentencing).

In particular, § 3553(a)(2)(D) directs the Court to consider the need for the sentence
imposed to provide Mr. Mojica with needed medical care in the most effective manner.
Unquestionably, Mr. Mojica’s

 
Case 1:19-cr-00280-RA Document 22 Filed 12/12/19 Page 4 of 4

Honorable Ronnie Abrams U.S. v. Mojica December 12, 2019
United States District Court 19 Cr. 280 (RA) Page 4

 

 
   
 

is particularly urgent. Not only is

it the most effective manner of treating , but it

is also the safest.

V. Conclusion

For all the reasons discussed above, it is respectfully requested that the Court sentence
Mr. Mojica to time served followed by three years of supervised release with the special
condition of intensive drug and mental health treatment.

Thank you for considering this request.

Respectfully submitted,

   

ed

Christopher A. Flood

Assistant Federal Defender

Counsel for Mr. Jason Mojica
cc: James Ligtenberg, AUSA
